CLD-354                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-3578
                                      ___________

                           EMERITA T. GUESON, M.D.,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Civ. No. 2:13-cv-04638)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  August 28, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                           (Opinion filed: September 5, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       In the Court of Common Pleas for Bucks County, Bank of America, N.A., filed a

mortgage foreclosure suit against Emerita T. Gueson relating to her property at 6305

Forge Turn, Bensalem, Pennsylvania. Initial efforts at service failed, but a process server

ultimately personally served Gueson. She did not defend against the suit, and judgment

was entered in favor of Bank of America, N.A., and against Gueson. Gueson then

removed the matter to federal court and sought monetary and injunctive relief.
         Bank of America, N.A., filed a motion to remand the case, arguing, inter alia, that

the Rooker-Feldman doctrine1 barred the suit. The District Court agreed, granted the

motion to remand for that reason and others, and denied Gueson’s motions for relief as

moot.

         Gueson filed an appeal, which Bank of America, N.A., sought to dismiss. Gueson

opposed the motion, filed a document in support of her appeal, and presented a motion

for emergency injunctive relief relating to conditions at the Bensalem property. We

granted the motion to dismiss the appeal, concluding that the remand order was not

reviewable pursuant to 28 U.S.C. § 1447(d). We also denied Gueson’s motion for

emergency injunctive relief as moot. See Bank of Am., N.A. v. Gueson, C.A. No. 13-

4347 (order entered Mar. 18, 2014). We denied Gueson’s subsequent motion for

rehearing. See Bank of Am., N.A. v. Gueson, C.A. No. 13-4347 (order entered Aug. 20,

2014).

         Gueson now presents a petition for a writ of mandamus. Gueson argues that the

writ should issue because the District Court erred in light of the service issue in the state

court (she also asserts more generally that pro se litigants are at a disadvantage in state

courts). Gueson further contends that the District Court erred in concluding that remand

was proper because the Rooker-Feldman doctrine barred the suit. She claims that she has

suffered harm to her health and her property (she lists items in the Bensalem property that

she wants returned and states that “6305 should be restored” to an earlier condition).


1
 The doctrine derived from Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                               2
       As Gueson recognizes, mandamus is an extraordinary remedy. See Kerr v. U.S.

Dist. Court, 426 U.S. 394, 402 (1976). Within the discretion of the issuing court,

mandamus traditionally may be “used . . . only ‘to confine an inferior court to a lawful

exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its

duty to do so.’” Id. (citations omitted). To obtain mandamus relief, a petitioner must

show that “(1) no other adequate means exist to attain the relief he desires, (2) the party’s

right to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under

the circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam)

(internal quotation marks and citation omitted).

       Gueson does not meet the standard for mandamus relief. Essentially, through her

mandamus petition, Gueson seeks to appeal again from the District Court’s decision or to

somehow continue the appeal that we previously dismissed. However, mandamus is not

a substitute for appeal. See Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)

(citations omitted); Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Accordingly, we

must deny her petition.




                                               3